Cite as 2022 Ark. 192
                SUPREME COURT OF ARKANSAS
                                               Opinion Delivered: October   27, 2022

IN RE ARKANSAS ACCESS TO
JUSTICE COMMISSION




                                      PER CURIAM

        The Honorable Kim Bridgforth, State District Judge, of Pine Bluff is reappointed to

the Arkansas Access to Justice Commission for a three-year term to expire on October 15,

2025.

        The Honorable Carlton D. Jones, Circuit Judge, of Texarkana is reappointed to the

Arkansas Access to Justice Commission for a three-year term to expire on October 15, 2025.

        The Honorable Adam Weeks, Circuit Judge, of Walnut Ridge is reappointed to the

Arkansas Access to Justice Commission for a three-year term to expire on October 15, 2025.

        We thank Judge Bridgforth, Judge Jones, and Judge Weeks for accepting

reappointment to this important commission.